OPINION OF THE COURT
Rosenberger, J.
Defendant, the pastor of The True Church of God in East Harlem, was charged with various counts of sexual misconduct stemming from complaints made by former female members of his congregation. Counts relating to one of the complainants were dismissed on the People’s motion prior to trial. The remaining counts of the indictment were premised on the theory of forcible compulsion as they related to two of the complainants and on a theory of inability to consent by reason of age as they related to another complainant. Defendant’s *173motion for a severance of the counts relating to each complainant was denied.
One of the complainants, a church member since 1971, testified that after a Sunday service in May of 1985, she was notified that defendant wanted to see her. When she arrived at his office in the basement of the building, defendant told her that one of the other members of the church wanted to date her. After discussing her abstention from sexual relations, defendant pulled her toward him and fondled her. Although she resisted, defendant also began to kiss her. The complainant told other church members, including her sister, about the incident with the pastor, but continued to attend church functions since her son was still an active member of the congregation.
In August, defendant again requested to see this complainant in his office. He told her to close the door and sit down, and then asked her how many people she had told about the earlier incident. When she told him that she had only informed her sister, defendant told her that she was not going to get in his way and that if anyone was going, it was her. He also said that no one would believe her story. When she got up to leave, defendant pulled her to him, tried to kiss her and fondled her breasts. She finally broke free and as she was leaving, defendant told her to smile. Other church members and former church members confirmed that this complainant had told them about her meetings with defendant.
In September, defendant "disfellowshipped” this complainant and her sister and had them escorted out of church. According to church rules, a disfellowshipped member is not allowed to attend church or to associate with other church members, including members of their own family. After the complainant and her sister were escorted out, defendant continued his sermon on kissing. He then asked "who is on the Lord’s side come unto me” at which time the congregation formed a line and defendant embraced and kissed everyone on the lips.
Another complainant, a church member for five years, was 16 years old when she made an appointment to speak to defendant in the latter part of the summer of 1986. After discussing school and her family, defendant asked her about her sexual activities. He told her that he would be her father figure since her own father did not attend The True Church of God, then kissed her and put his tongue in her mouth.
*174When this complainant went to see defendant again, to discuss the church’s tithing policy, which required each member to donate a certain percentage of their annual earnings to the church, he asked her to sit on his lap. As he repeated his intention to be her father figure, defendant put his hand under her skirt and fondled her. He then told her that he wanted to be her sexual release and inserted his finger into her vagina. Defendant warned her that if she told anyone what happened, no one would believe her and that he would disfellowship her. Defendant then kissed her and put his tongue in her mouth before she left.
On February 15, 1987, a member of the church asked defendant for permission to date this complainant. Defendant sent for her and, after telling her that he approved of her dating, told her to stand up so that he could see her legs. He then pulled up her dress, led her to the floor and had intercourse with her. She stated that defendant began making racial slurs toward her and forced her to commit sodomy. She got dressed but before she left, defendant told her not to worry because when she got married, he would teach her how to move her hips a certain way so her husband would think she was still a virgin. Defendant again warned her not to tell anyone because no one would believe her. She and her family were also disfellowshipped by defendant.
A third complainant attended premarital counseling courses conducted by defendant’s wife, during the summer of 1986. One evening, defendant summoned her to his office and locked the door behind her. After discussing her wedding plans, defendant asked if she was ready. When she told him that she was confused by what he meant, he grabbed her arm, told her she knew exactly what he meant and dragged her to the center of the room. After calling her a "black bitch” and telling her that she needed a release, defendant forced her to the floor and raped her. When defendant called her to his office a few weeks later, he expressed remorse for hurting her and told her that he was just trying to do the fatherly thing.
In an attempt to counter these allegations, defense counsel repeatedly requested permission to ask various witnesses whether they knew of the complainants’ reputations for truthfulness and veracity. Specifically, defense counsel informed the court that he intended to ask the witnesses the following questions: "Have you had an opportunity to discuss with other members of your community the reputations of the complainants for truthfulness and veracity?” Based upon these discus*175sions, "what is your understanding of their reputations for truthfulness and veracity?” "Based on your knowledge of these reputations, would you believe the complainants even if they testified under oath?” The court denied the applications.
The defense called defendant and various members of his family, who also worked at the church. They testified to the layout of the various offices located in the basement of the church and to the ability to hear conversations within defendant’s office. Defendant denied the allegations made by the complainants. Other church members who attended the premarital instruction course with the third complainant, testified that she never missed nor arrived late to any of the classes. Other testimony was introduced to establish that two of the complainants went to defendant’s office after the purported rapes, that one was photographed after the incident in a dress she had claimed she had changed out of and that another complainant never commented on defendant’s behavior to his daughter, as she testified, upon leaving defendant’s office. Defendant was convicted of all of the counts relating to two of the complainants but was acquitted of the more serious counts of the indictment pertaining to the complainant who was only sixteen years old at the time of the purported attack. Defendant’s motion to set aside the verdict was denied.
Defendant correctly contends that the trial court committed reversible error when it precluded testimony which sought to establish that the complainants had bad reputations for truth and veracity. It is well-settled that "a party has a right to call a witness to testify that a key opposing witness, who gave substantive evidence and was not called for purposes of impeachment, has a bad reputation in the community for truth and veracity.” (People v Pavao, 59 NY2d 282, 290; People v Carlo, 46 AD2d 764.) The trial court’s refusal to allow the introduction of such testimony in effect denied the jury the opportunity to test and assess the credibility of all the witnesses at this trial, where credibility was the central issue.
In denying defendant’s motion to set aside the verdict, the trial court reasoned that the witnesses were not qualified to attest to the complainants’ bad reputations for honesty because they, presumably, were still active members of The True Church of God and were antagonistic toward the complainants, who had been disfellowshipped, and whose allegations led to the arrest of their spiritual leader. This conclusion, however, usurped the jury’s function, which was to determine the credibility of the witnesses. The prosecutor *176readily could have brought any purported bias on the part of the witnesses to the jury’s attention.
Contrary to the People’s contention, the introduction of the proposed testimony would not have created "collateral mini-trials” involving the accuracy of each witness’ answers (People v Pavao, supra, at 289). Defense counsel was not seeking to contradict specific answers given by a witness. Rather, he merely sought to demonstrate that the complainants had bad reputations in the community for truth and veracity. Since the credibility of the witnesses was key to the jury’s determination of the charges submitted, precluding the reputation evidence was not harmless error.
In ordering a new trial, we further note that it was not an improvident exercise of discretion for the trial court to have denied defendant’s motion for a severance (CPL 200.20 [3]; People v Lane, 56 NY2d 1; People v Telford, 134 AD2d 632, lv denied 71 NY2d 903; cf, People v Shapiro, 50 NY2d 747). Trial courts must be afforded reasonable latitude in exercising discretion in these matters and in doing so, must weigh the public interest in avoiding duplicative, lengthy and costly trials against defendant’s right to a fair trial free of undue prejudice (People v Lane, supra).
Contrary to the conclusion reached by the dissent, there is no basis in the record to support the assertion that defendant suffered prejudice as a result of the denial of his severance application. The indictment at the time of trial contained only six counts. Those counts were not so numerous as to tempt the jury to view the evidence cumulatively and to convict defendant based on a perception that he was prone to commit the sort of offenses charged in the indictment (People v Peterson, 42 AD2d 937, affd 35 NY2d 659; cf., People v Shapiro, supra).
The proof of each crime was presented separately (see, People v Hall, 169 AD2d 778; People v McNeil, 165 AD2d 882, lv denied 76 NY2d 988; People v Hoke, 96 AD2d 677). The court also carefully instructed the jury to consider the evidence of each incident separately (People v Hall, supra; People v Telford, supra). The fact that the jury acquitted defendant of the more serious charges alleged by the underage complainant demonstrates that they were able to segregate the evidence as it related to each count of the indictment (People v Hall, supra; People v Peterson, supra). Nor does the fact that crimes of a sexual nature were involved in each incident provide a sufficient basis for a severance (People v Hall, supra; People v *177McNeil, supra; People v West, 160 AD2d 301, lv denied 76 NY2d 798; People v Pierce, 141 AD2d 864, Iv denied 72 NY2d 923; People v Telford, supra).
In light of our determination, we do not reach defendant’s remaining contentions.
Accordingly, the judgment of the Supreme Court, New York County (Franklin Weissberg, J.), rendered July 7, 1989, convicting defendant, upon a jury verdict, of rape in the first degree, sexual abuse in the first degree (two counts) and sexual abuse in the third degree, and sentencing him to consecutive, indeterminate terms of imprisonment of 5 to 15 years on the rape count and 1 to 3 years on the sexual abuse in the first degree counts and to a concurrent definite term of imprisonment of six months on the sexual abuse in the third degree count, should be reversed, on the law, and a new trial ordered.